DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buxton et al (US 2016/0003317).
As per claim 1, Buxton et al discloses a stator pad assembly (Title) comprising: 
a backing plate (20) including a plate slot (66) extending to a plate slot end (66), the backing plate carrying a stator lining (40) including a lining slot (59) extending to a lining slot end (59), 
the lining slot being generally positioned with a portion of the plate slot such that the plate slot end and the lining slot end are of similar position (66, 59), wherein the plate slot end is of a same shape or a similar shape as the lining slot end (59, 66, Fig. 14), and 
the plate slot defining a tool-engaging surface (66) adapted to receive a tool to thereby cause the stator pad assembly to travel. 

the stator lining having a width with a lining central portion, the lining slot formed in the plate central portion (59, Fig. 14). 
As per claim 3, Buxton et al discloses the stator pad assembly of claim 2, wherein the same shape or the similar shape is selected from the group consisting of semi-circle, rectangular, and rectangular with corner radii (59, 66). 
As per claim 4, Buxton et al discloses the stator pad assembly of claim 1, the stator lining including a wear slot (Fig. 14). 
As per claim 7, Buxton et al discloses the stator pad assembly of claim 1, the backing plate including a tab (Fig. 14) extending therefrom, and the tab including a portion of the plate slot but not including the plate slot end (Fig. 14), wherein the plate slot is a recess within the tab and the backing plate (66, Fig. 14). 

    PNG
    media_image1.png
    452
    624
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxton et al (US 2016/0003317).
As per claim 5, Buxton et al discloses the stator pad assembly of claim 4.  Buxton et al discloses an alternate embodiment with the wear slot extending centrally from the lining slot end (56, Fig. 4C).  Therefore, it would have been obvious to one of ordinary 
	As per claim 6, Buxton et al discloses the stator pad assembly of claim 5, the stator lining having a length, the stator pad assembly further comprising an additional wear slot (56, Fig. 4C) extending through the entirety of the length of the stator lining. 
6.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxton et al (US 2016/0003317) in view of Thiel et al (US 5,363,944).
As per claim 8, Buxton et al discloses the stator pad assembly of claim 7, but does not disclose the stator pad assembly positioned within a brake housing having an outer perimeter, and the tab extending beyond the outer perimeter of the brake housing. 
Thiel et al discloses a disc brake comprising the stator pad assembly positioned within a brake housing (1) having an outer perimeter, and the tab extending beyond the outer perimeter of the brake housing (24, Fig. 6; Col. 4, line 66 – Col. 5, line 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake pad of Buxton et al by installing a pair of brake pads in a brake actuator assembly as taught by Thiel et al in order to provide wheel braking.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake pads of Buxton et al by forming the tabs with protruding dimensions as taught by Thiel et al in order to make installation and removal of the brake pads easier.
. 
7.	Claims 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxton et al (US 2016/0003317) in view of Thiel et al (US 5,363,944) and further in view of Courbot (US 4,527,667).
As per claim 10, Buxton et al and Thiel et al disclose the stator pad assembly of claim 8.  Thiel et al further discloses providing a brake (Title) including the brake housing, the brake housing having two pairs of torque pin holes (Fig. 1), each pair of the two pairs of torque pin holes receiving a respective torque pin (Fig. 1), the torque pins carrying the stator pad assembly and a second one of the stator pad assembly, to thereby provide a pair of stator pad assemblies (8), each of the stator pad assemblies adapted to be acted on by a respective pair of piston assemblies in normal operation of the brake (4, 5).  Thiel et al does not disclose a method of servicing the brake.
Courbot discloses a disc brake comprising a method (Title) of servicing the stator pad assembly, the method comprising: 
inserting the tool (Col. 5, lines 8-17) in one of the plate slots to thereby force the respective backing plate against the respective pair of piston assemblies, 
removing one of the torque pins from the respective pair of torque pin holes (Fig. 2; Col. 4, lines 44-56), 
rotating at least one of the pair of stator pad assemblies about the other of the torque pins (Fig. 2; Col. 4, lines 44-56), and 

As per claim 11, Buxton et al, Thiel et al and Courbot disclose the method of claim 10.  Courbot discloses further comprising removing the other of the torque pins such that the pair of stator pad assemblies can be entirely removed from the housing (Col. 5, lines 17-22). 
As per claim 14, Buxton et al, Thiel et al and Courbot disclose the method of claim 10.  Courbot discloses wherein the step of servicing includes replacing the respective stator lining of the at least one of the pair of stator pad assemblies that was rotated in the step of rotating (Col. 5, lines 8-17). 
As per claim 15, Buxton et al, Thiel et al and Courbot disclose the method of claim 10.  Thiel et al further discloses wherein the step of rotating includes grasping the tab of the at least one of the pair of stator pad assemblies to thereby cause the step of rotating (Col. 4, line 66 – Col. 5, line 2).
8.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxton et al (US 2016/0003317) in view of Thiel et al (US 5,363,944), Courbot (US 4,527,667) and Capps (US 9,022,181).
As per claim 12, Buxton et al, Thiel et al and Courbot disclose the method of claim 10.  Buxton et al further discloses wherein each backing plate includes the 
a step of identifying that the wear slot of at least one of the respective stator linings has worn from the original depth to a subsequent depth, such that the respective stator lining having the wear slot at the subsequent depth is thereby in a condition needing maintenance. 
Capps discloses a braking surface wear indicator comprising a step of identifying that the wear slot of at least one of the respective stator linings has worn from the original depth to a subsequent depth, such that the respective stator lining having the wear slot at the subsequent depth is thereby in a condition needing maintenance (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brakes of Buxton et al, Thiel et al and Courbot by replacing the brake pads when the grooves were no longer visible as taught by Capps in order to ensure the presence of adequate friction material.
	As per claim 13, Buxton et al, Thiel et al, Courbot and Capps disclose the method of claim 12.  Capps further discloses wherein the step of servicing includes replacing the respective stator lining having the wear slot at the subsequent depth (Abstract). 
Response to Arguments
9.	Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Buxton et al, the applicant argues that:


The term “similar” means “having characteristics in common” and/or “not differing in shape but only in size or position”.  Both definitions apply to the semi-circular notch (66) and trough (59) of the embodiment depicted in Figure 14.  The notch and trough are located in close proximity to one another as shown in all of the embodiments.   The claims do not specify a distance or proportions.
The applicant argues that:
 “Moreover, paragraph [0037] of Buxton discloses an embodiment where "the notches 66 coincide with wave crests 57 in the complex edge profile 55 of the top edge 48 of the pad 40." That is, Buxton discloses an embodiment any end of the notch 66 is not even positioned corresponding with the wave trough 59. Thus, when considered as a whole, Buxton further does not disclose or suggest the claimed invention” (Page 8).

The presence of alternate embodiments does not nullify what is disclosed.  Patents are relevant as prior art for all they contain and nonpreferred and alternative embodiments constitute prior art (MPEP 2123).
The applicant argues that:
 “And relative to any rejection under 35 USC 103, certain rationales to support a conclusion of obviousness require "choosing from a finite number of identified, predictable solutions ... " or "predictable results." Paragraph [0037] of Buxton goes on to disclose "Other combinations and respective placements of backing plate features are certainly possible." Buxton therefore suggests a limitless number of combinations and placements of the various backing plate features. Thus, there is nothing in Buxton that lends itself to "choosing from a finite number of identified, predictable solutions ... " or "predictable results" in order to support a conclusion of obviousness under 35 USC 103” (Pages 8-9).

Claim 1 is anticipated by Buxton et al.  The Examiner did not make a rejection based on this reasoning from MPEP 2143.  The claimed invention has open limitations and does not preclude additional elements (MPEP 2111.03).

 “To further emphasize the above-described distinction between the presently claimed invention and Buxton, claim 1 has been amended to recite the plate slot end and the lining slot end are of a same or similar shape. This amendment is supported by Fig. 1 and the paragraph extending from page 4 into page 5 of the present specification. Buxton does not disclose or suggest this subject matter and amended claim 1 is therefore patentable over Buxton” (Page 9).

Buxton et al discloses the new limitations wherein the plate slot end (66) is of a same shape or a similar shape as the lining slot end (59, Fig. 14).
The applicant argues that:
 “And as disclosed in the present application, the subject matter of claim 1 generally serves a function of providing a constant surface for contacting a distal end of a tool with a constant surface (i.e. the same or similar shape of the plate slot end and the lining slot end). Buxton does not disclose or suggest such function. Rather, paragraph [0033] of Buxton discloses "The complex edge profile 55 provides an increased surface area of the peripheral sidewall 44 while maintaining a generally planar friction surface." That is, the presence of any wave troughs 59 in Buxton is only to provide an increased surface area for the peripheral sidewall 44 of the friction pad 40. From this intended function disclosed in Buxton, there would not have been any motivation for the person of ordinary skill in the art to have modified Buxton in any effort to achieve the presently claimed invention. Thus, claim 1 is patentable over the cited references” (Page 9).

The prior art discloses the structure of the claimed invention and is capable of performing the claimed function.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657